ITEMID: 001-84196
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: SEBIK AND STERNOVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicants are:
Mr Jaroslav Šebík and Ms Jana Šternová, born in 1946 and 1949 respectively, living in Zlín and represented by V. Jablonský, a lawyer practising in Prague;
Mr Josef Krejčí, born in 1928 and residing in Čachtice;
Mr Jiří Beran, born in 1945 and living in Prague;
Ms Johanna Kammerlander, born in 1947 and living in Vienna, Austria.
They are Czech nationals.
The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the cases, as submitted by the parties, may be summarised as follows.
On 18 October 1950 the Supreme Court (Nejvyšší soud) convicted the applicants’ father of treason, sentencing him to confiscation of all his property, which was subsequently sold and assigned to a certain P. and M.
On 12 December 1988 the applicants’ father died.
On 19 September 1990 the Brno Regional Court (krajský soud) declared that, pursuant to the Judicial Rehabilitation Act, his conviction and all ancillary decisions had been quashed with retrospective effect.
On 31 October 1995 the applicants brought restitution proceedings before the Zlín District Court (okresní soud) against P. and M.
In a judgment of 10 November 1999 the District Court dismissed the applicants’ restitution action. The court had requested an expert opinion aimed at determining whether or not the property at issue had been sold to P. and M. at an unlawfully preferential price. With reference to the expert opinion, the court held that P. and M. had acquired the property lawfully.
On 14 August 2001 the Regional Court upheld the merits of the District Court’s judgment, which became final on 6 November 2001.
On 11 June 2002 the applicants’ appeal on points of law (dovolání) was dismissed by the Supreme Court as filed outside the one-month statutory time-limit laid down by Article 240 § 1 of the Code of Civil Procedure then in force.
On 5 December 2002 the Constitutional Court (Ústavní soud) rejected the applicants’ constitutional appeal. It held that in respect of the Regional Court’s judgment the appeal had been filed outside the sixty-day time-limit provided for by the Constitutional Court Act, taking into account the dismissal of the applicants’ appeal on point of law for their failure to respect the one-month statutory time-limit. The court further held that the applicants’ argument relating to the proceedings before the Supreme Court were manifestly ill-founded.
On 18 December 1985 the applicant’s wife died. Judicial proceedings regarding her inheritance were started on 7 February 1986 and were meritoriously terminated on 23 June 2003 when the decision of the Prague Regional Court (krajský soud) of 28 May 2003 on the distribution of the inheritance became final.
On 11 January 1993 a notary initiated inheritance proceedings following the death of a certain A.K.
On 28 April 1994 the Písek District Court (okresní soud) held that the applicant and his wife were heirs to A.K. At the same time, it determined the net value of A.K.’s assets.
The inheritance proceedings terminated with a decision of the District Court dated 30 June 2003 which became final on 9 July 2003.
The applicant’s husband was the owner of real estate in various places in the Czech Republic. These estates were confiscated from him in 1945. In 1949 some of the estates were transferred to the ownership of natural persons in an assignment procedure.
On 6 February 2000 the applicant’s husband died, designating the applicant as his universal heir. The application concerns the following sets of proceedings.
1. Restitution proceedings before the Semily Land Office
On 10 March 1992 the applicant’s late husband initiated restitution proceedings concerning the estates in Daliměřice and Bukovina.
It appears that the proceedings are still pending.
2. Restitution proceedings before the Jablonec nad Nisou Land Office
On 14 July 1992 the applicant’s late husband lodged a claim for the restitution of the real estate in Besedice, Chlístov u Železného Brodu, Jenišovice u Jablonce nad Nisou, Koberovy, Líšný, Vranové, Vrát and Železný Brod with the Jablonec nad Nisou Land Office.
It appears that the proceedings are still pending.
3. Restitution proceedings before the Liberec Land Office
On 23 November 1992 the applicant’s late husband lodged a claim for the restitution of the estate in Žďárek u Sychrova with the Liberec Land Office. It appears that the proceedings are still pending.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
